Citation Nr: 0529039	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 5, 1946, decision which denied the veteran's claim for 
service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision.  

In October 2005, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

The veteran's allegations of error in a June 5, 1946, rating 
decision amount to no more than a disagreement with how the 
RO weighed or evaluated the evidence.  


CONCLUSION OF LAW

The claim of CUE in a June 5, 1946, rating decision, in which 
the RO denied the veteran's claim for service connection for 
prostatitis, is not valid.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that given the parameters of the law 
surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed 
in an RO decision.  See Parker v. Principi, 15 Vet. App. 407 
(2002).  

II.  Analysis

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is clear and unmistakable error (CUE) present in a prior 
decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), 
the Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort that, had it not been made, the outcome would have 
been manifestly changed at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 
1378 (Fed. Cir. 1999).  The Court has also stated that CUE is 
a type of error in which reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2005).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  

In the June 5, 1946, rating decision at issue, the RO denied 
the veteran's claim for service connection for prostatitis.  
The relevant evidence of record at the time of the RO's 
decision consisted solely of the veteran's service medical 
records.  In particular, a WD AGO Form 38 (Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Service) reflects a notation that the "[veteran] 
has completed therapy for chronic prostatitis and may be 
separated."  In its June 5, 1946, rating decision, the RO 
considered the veteran's service medical records in making 
its determination on his claim.  The RO found that there was 
a lack of evidence that the veteran had prostatitis (i.e., a 
current disability) and denied the veteran's claim.  The 
veteran was notified of the decision that same month but did 
not appeal.  

The Board finds that the extant governing legal authority at 
the time of the June 5, 1946, rating decision, as now under 
38 C.F.R. § 3.303, reflects that service connection was 
warranted, "in cases where it is established that 
disabilities are shown to have been directly incurred in or 
aggravated by active military or naval service . . . ."  See 
38 C.F.R. § 2.1077 (1938 & Supp. 1943).  

The veteran's sole contention in this case is that the 
service medical evidence establishes that he did in fact have 
prostatitis at the time of his discharge from service in 
February 1946.  He is arguing that the RO failed to properly 
interpret or give proper weight to his service medical 
records, which, if read and interpreted correctly, would have 
demonstrated that he did in fact have prostatitis at the time 
of service discharge.  The veteran has not otherwise 
contended that the statutory or regulatory provisions extant 
at the time were not correctly applied, or that the correct 
facts as they were known at the time were not before the 
adjudicator.  Nor has he offered any other specific 
allegations as to why the June 5, 1946, rating decision was 
clearly and unmistakably erroneous.  

In support of his claim for CUE in the June 5, 1946, rating 
decision, the veteran and his representative specifically 
cite to the WD ADO Form 38 as evidence of prostatitis at the 
time of the veteran's discharge from service.  They also cite 
to a report of a January 2005 VA genitourinary examination.  
In that report, the examiner opines, "Prostatitis was shown 
to be resolved on documentation from the 1940s, but I still 
feel that this condition had its manifestations and onset in 
service and has continued to smolder over the years."  

Here, the Board finds that the veteran's arguments with 
respect to the evidence amount to no more than a disagreement 
with how the facts and evidence before the RO at the time of 
the June 5, 1946, rating decision should have been weighed.  
As noted above, this allegation is inadequate to raise a 
valid CUE claim.  See Fugo, 6 Vet. App. at 44.  Furthermore, 
a determination that there was CUE must be based on the 
records and law that existed at the time of the prior 
unappealed rating decision.  Russell, 3 Vet. App. at 314.  In 
this case, the VA examiner's opinion was not of record at the 
time of the June 5, 1946, rating decision, and may not now be 
considered in determining whether the RO committed CUE in 
that rating decision.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the June 5, 1946, rating decision.  Here, the veteran has not 
provided reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that but for an alleged error, the result of the RO's June 5, 
1946, rating decision would have been manifestly different.  
It is not enough that he argued that the RO should have 
reached a different conclusion on the evidence of record at 
the time of the June 5, 1946, rating decision.  In order to 
raise a valid claim of CUE, the claimant needs to provide 
specific reasons as to why any alleged error was outcome-
determinative.  See Bustos, 179 F. 3d at 1381.  

Therefore, the Board finds that the veteran has not made a 
valid CUE claim with respect to the June 5, 1946 rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
claim must therefore be dismissed without prejudice to re-
filing.  




ORDER

The claim that the June 5, 1946, rating decision was clearly 
and unmistakably erroneous in denying the veteran's claim for 
service connection for prostatitis is dismissed without 
prejudice to re-filing.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


